Per Curiam:

Only one question is involved in this case, viz., the validity of section 1 of chapter 373 of the Laws of 1907, which provides that certain notations on the records of school-land sales by the county clerk shall be prima fade evidence that proper notice of the purchaser’s default had been issued and legal service thereof made.
The court decided this question in accordance with the views expressed by this court in Jones v. Hickey, ante, p. 109, Reitler v. Harris, ante, p. 148, and Petersilie v. McLachlin, ante, p. 176.
The judgment is affirmed.